DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 01/26/2021, with respect to the objection to Claim 29, have been fully considered and are persuasive.  The informality has been removed from Claim 29; therefore, the objection to Claim 29 has been withdrawn. 
Applicant’s arguments, see Page 7 of the response, filed 01/26/2021, with respect to the rejection of Claims 24, 26, and 29 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claims 24, 26, and 29; therefore, the rejection of Claims 24, 26, and 29 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 7-8 of the response, filed 01/26/2021, with respect to the rejection(s) of claim(s) 12-23 and 26-29 under 35 U.S.C. §102(a)(1) and claim 25 under 35 U.S.C. §103, have been fully considered and are persuasive.  As previously stated, the amendments to Claims 12 and 29 are not disclosed by the previous rejections.  Therefore, the 
Applicant's arguments filed 01/26/2021, regarding the rejection of Claim 24 under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that Johann is concerned neither with a web inside the circumferential groove nor with a cutback of a web.  However, although Johann does not disclose a web, Johann still discloses a groove/radial cutback (Figure 10, No. 4) radially above and opposite an airfoil (3) tip (Figure 10), similar to the radial cutback disclosed by the web of Brignole, wherein an axial distance (“A”) between an upstream beginning of said cutback and the leading edge of the airfoil tip is between 1% and 40% of a chord of the airfoil (Johann: Column 3, Lines 6-7), and Johann modifies the radial cutback of the web already disclosed by Brignole to have an axial distance as claimed for the purpose of exerting a highly effective influence on the boundary layer in the airfoil tip area and achieving optimum flow in the cutback and optimum interaction with the main flow (Column 1, Lines 60-64; Column 2, Lines 18-22).  The combination of Brignole and Johann discloses the gas turbine compressor as claimed in Claim 24; therefore, the applicant’s arguments are not persuasive, and the rejection of Claim 24 under 35 U.S.C. §103 is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignole (US Publication No: 2015/0285079) in view of Johann (US Patent No: 8,251,648).
Regarding Claim 12: Brignole discloses a gas turbine compressor (Paragraph [0004]). The compress comprises at least one airfoil tip (Figure 1, No. 10) having an upstream leading edge (11) and a downstream trailing edge (Paragraph [0026]) and a flow duct wall (20) disposed radially opposite to the airfoil tip and having a circumferential groove having an upstream groove edge (21) and a downstream groove edge (22).  The circumferential groove has disposed therein at least one web (40) having a radial cutback (44).  Brignole, however, fails to disclose in at least one meridional section through an airfoil-tip-side end face of the web, an axial distance between the upstream leading edge of the airfoil tip and the downstream groove edge is at least 5% and no more than 40% of the chord length between the upstream leading edge and the downstream trailing edge of the airfoil tip.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the axial distance between the upstream leading edge of the airfoil tip of Brignole and a downstream groove edge at least 5% and no more than 40% of a chord length between the upstream leading edge and the downstream trailing edge of the airfoil tip, as taught by Johann, for the purpose of exerting a highly effective influence on the boundary layer in the airfoil tip area and achieving optimum flow in the cutback and optimum interaction with the main flow (Column 1, Lines 60-64; Column 2, Lines 18-22).
Regarding Claim 13: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein the upstream beginning (Brignole: 41) of the cutback is located axially downstream of the upstream groove edge (Brignole: 21) between the upstream groove edge and the upstream leading edge (Brignole: 11) of the airfoil tip (Brignole: Figure 1).
Regarding Claim 14: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein in the at least one meridional section, the airfoil-tip-side upper edge of the web has a continuous curvature at the upstream groove edge (Brignole: Paragraph [0020], Lines 7-10; Claim 3).
Regarding Claim 15: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 14, wherein the airfoil-tip-side upper edge of the web has the continuous curvature at the upstream groove edge up to a beginning of the cutback (Brignole: Paragraph [0020], Lines 7-12; Claim 4).
Regarding Claim 16: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein in the at least one meridional section, has a cross-sectional area which is at least 70% of a cross-sectional area of the circumferential groove (Brignole: Paragraph [0022], Lines 4-9; Claim 6).
Regarding Claim 17: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 16, wherein the cross-sectional area of the web is at least 75% of the cross-sectional area of the circumferential groove (Brignole: Paragraph [0022], Lines 4-9; Claim 7).
Regarding Claim 18: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein in the at least one meridional section, the circumferential groove forms an angle of between 60 and 90 degrees with the flow duct wall at the upstream groove edge (Brignole: Paragraph [0052]; Claim 9).
Regarding Claim 19: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein an axial distance between upstream and downstream groove edges is at least 25% of an axial distance between the upstream leading edge and the downstream trailing edge of the airfoil tip (Brignole: Paragraph [0026]; Claim 11).
Regarding Claim 20: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein at least three identical or different webs are arranged in the 
Regarding Claim 21: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 20, wherein the web is inclined toward a groove base of the circumferential groove in the direction of rotation of the airfoil tip by at least 25 degrees or no more than 65 degrees to a radial direction (Brignole: Paragraph [0027], Lines 4-10; Claim 13).
Regarding Claim 22: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein the airfoil tip is a radially outer tip of a rotor blade, and the flow duct wall is located radially outwardly thereof and opposite thereto (Brignole: Paragraph [0006], Lines 6-10; Claim 15).
Regarding Claim 23: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein an upstream groove flank of the circumferential groove has an axial undercut whose cross-sectional area in the at least one meridional section is less than 10% of a cross-sectional area of the circumferential groove between its upstream and downstream groove edges (Brignole: Paragraph [0034], Lines 1-4; Claim 17).
Regarding Claim 24: Brignole, as currently modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein in at least one meridional section through the airfoil-tip-side end face of the web, the axial distance between the upstream beginning of the cutback and the upstream leading edge of the airfoil tip is no more than 40% of a chord length between the upstream leading edge and the downstream trailing edge of the airfoil tip (Figure 1; Paragraph [0054]); however, Brignole fails to disclose the axial distance between an upstream beginning of the cutback and the upstream 
Johann further teaches a gas turbine compressor (Figure 10; Column 1, Lines 25-27) comprising a blade (3) with leading and trailing edges and a chord length therebetween and a radially cut back groove (4), wherein the axial distance (A) between an upstream beginning of the cutback and the upstream leading edge of the airfoil tip is at least 1% and no more than 40% of a chord length between the upstream leading edge and the downstream trailing edge of the airfoil tip (Column 3, Lines 3-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the axial distance between the upstream beginning of the cutback and the upstream leading edge of the airfoil tip of Brignole, as currently modified by Johann, at least 1% and no more than 40% of a chord length between the upstream leading edge and the downstream trailing edge of the airfoil tip, as further taught by Johann, for the purpose of exerting a highly effective influence on the boundary layer in the airfoil tip area and achieving optimum flow in the cutback and optimum interaction with the main flow (Column 1, Lines 60-64; Column 2, Lines 18-22).
Regarding Claim 25: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein, in the at least one meridional section through the airfoil-tip-side end face of the web, the axial distance between the upstream leading edge of the airfoil tip and the downstream groove edge is at least 5% and no more than 40% of the chord length between the upstream leading edge and the downstream trailing edge of the airfoil tip (Johann: Figure 10; Column 3, Lines 7-9).
Regarding Claim 26: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in Claim 12, wherein in the at least one meridional section through the airfoil-tip-side end face of the web, the axial distance between the upstream leading edge of the airfoil tip and a kink (see annotated figure in previous office action) in an airfoil-tip-side upper edge of the web in the cutback is no more than 10% of the chord length between the upstream leading edge and the downstream trailing edge of the airfoil tip (Brignole: Paragraph [0054] – the axial distance between the upstream (21) and downstream (22) groove edges is at least 25% of a chord length between the leading and trailing edges of the airfoil tip, which is no more than 40% of the chord length (values 25%-40%).  Therefore, since Figure 1 reasonably suggests to one of ordinary skill in the art that the axial distance between the leading edge of the airfoil tip and the kink is both less than 2.5 times smaller than the axial distance between the upstream and downstream groove edges and less than 1/10 of the axial distance between the leading and trailing edges of the airfoil tip, the axial distance between the leading edge of the airfoil tip and the kink is no more than 10% of the chord length between the leading and trailing edges of the airfoil tip).
Regarding Claim 27: Brignole, as modified by Johann, discloses the gas turbine compressor as recited in claim 12, wherein, in the at least one meridional section through the airfoil-tip-side end face of the web, a radial distance (“Radial Distance 1”, see previous office action) between the airfoil tip and the airfoil-tip-side upper edge of the web in the cutback is at least 50% and no more than 1500% of a radial distance (“Radial Distance 2”, see previous office action) between the airfoil tip and the downstream groove edge radially opposite thereto (see previous office action – Figure 1 reasonably 
Regarding Claim 28: Brignole, as modified by Johann, discloses an aircraft engine comprising the gas turbine compressor as recites in Claim 12 (Brignole: Paragraph [0002], Lines 1-3; Claim 18).
Regarding Claim 29: Brignole, as modified by Johann, discloses a method for designing the gas turbine compressor as recited in Claim 12, the method comprising selecting the axial distance (Johann: “B”) between the upstream leading edge of the airfoil tip and the downstream groove edge of the groove to be at least 5% and no more than 40% of the chord length (Johann: “axial chord length”) between the upstream leading edge and the downstream trailing edge of the airfoil tip (Johann: Column 3, Lines 7-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MICHAEL L SEHN/Examiner, Art Unit 3745